DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

Claims 1-2, 34-44, 46-56, 58-63, 66-67, 72 and 74-75 are currently pending in the application.  Claims 63 and 66-67 are withdrawn.  The rejections of record from the office action dated 23 June 2021 not repeated herein have been withdrawn.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 34-44, 46-56, 58-62, 72 and 74-75 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. There does not appear to be support to recite “having a Z-axis strength greater than 93 g/in.  While applicant points to the instant examples for support, it is noted that the embodiments set forth in the examples are narrower in scope than instant claim 1 and have specific Z-axis strengths, it is unclear which examples specifically provide support for the lower end of the range of and no upper limit is claimed.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1-2, 34-38, 43-44, 46-53, 58-60, 72 and 74 are rejected under 35 U.S.C. 103 as being unpatentable over Mitchell et al. (US 2017/0174379, hereinafter “Mitchell”)
Regarding claim 1, Mitchell discloses a shrink multilayer face film and a label produced thereof [abstract]. The film comprises a core layer and a first and second skin layer comprising at least 80 wt% of cyclic polymers [abstract]. Polybutene-ethylene copolymers may be used in the core layer wherein the polybutene-ethylene may be a random copolymer of butane-1 with low ethylene content [0185-0187]. The examiner considers a low ethylene content to include a butane-1 copolymer with ethylene, the butene-1 constituting over 75% by weight of the butene-1 copolymer.  Alternatively, it would have been obvious to use over 75% butene-1 because it would be considered low ethylene content.  The core layer may comprise an olefin polymer [0133]. The film has a shrinkage at temperatures preferably between 80 to 1100C with a shrinkage between 20 and 40% [0226].  Mitchell discloses that the olefin polymer may be a terpolymer [0133].  Mitchell disclose that the core layer may comprise an olefin-based elastomer [0145].
While there is no specific disclosure of the film having a Z-axis strength greater than 93 g/in, given that Mitchel discloses a multilayer shrink film identical to the instantly claimed film, it is the examiner’s position that it will intrinsically have a Z-axis strength greater than 93 g/in.
Regarding claim 2, given that all of the resins used to make the film may have densities under 1 g/cm3 (cyclic olefins of skin layers 980 kg/m3 (0.980 g/cm3)([0110]); olefin terpolymer 0.90 g/cm3 ([0162]); elastomer 0.857-0.908 g/cm3 ([0162]); ethylene 3 [0186]), it is the examiner’s position that the film will intrinsically have a density under 1 g/cm3.  Alternatively, it would have been obvious to make a film having a density under 1 g/cm3 depending on the desired strength and weight depending on the desired end use of the film and thereby arrive at under 1 g/cm3.
In regard to claim 34, Mitchell discloses that the film is biaxailly oriented [0066].
In regard to claim 35, Mitchell discloses that the film being biaxially oriented in the machine direction and the transverse direction of formation, with the greatest orientation being in the transverse direction formation [0208].
In regard to claim 36, Mitchell discloses that the film in uniaxially oriented [0066].
In regard to claim 37, Mitchell discloses that the film is uniaxially oriented in the transverse direction of film formation [0208].
In regard to claim 38, Mitchell discloses a clear film that has a haze between 2 and 10% [0228].
In regard to claim 43, Mitchell discloses that the olefin polymer is not a polybutene-1 copolymer [0133].
In regard to claim 44, modified Mitchell discloses that the core layer comprises a polypropylene [0026]. 
In regard to claim 46, Mitchell discloses that the olefin polymer is a propylene, ethylene, butene terpolymer [0133].  While there is no specific disclosure that propylene constitutes over 50% by weight of the terpolymer, it is the examiners position that it would have been obvious to use over 50% propylene depending on the desired strength and rigidity properties desired depending on the desired end use.   

In regard to claim 48, Mitchell discloses that the film has more than three layers, said layers include the core layer and a skin layer one each side of the said core layer [0089].
In regard to claim 49, Mitchell discloses that the film has a shrinkage at temperatures preferably between 80 to 1100C with a shrinkage between 20 and 40% [0226].
In regard to claims 50, 52, and 53 Mitchell discloses that the film has a shrinkage in the direction of the orientation of the face film, thus in the transverse direction of between 20 and 75% at a temperature range between 80 to 110°C [0226].
In regard to claim 51, Mitchell discloses that the film has a shrinkage at temperatures preferably between 80 to 110°C with a shrinkage between 40 and 60% [0226].
In regard to claim 58, Mitchell discloses that the cyclic-olefin copolymer in said skin layer includes a copolymer of ethylene and norbornene [0105].
In regard to claim 59,  Mitchell discloses a three layer structure that comprises a first layer, a second layer, and a third layer [0090]. The first and third layer are skin layers [0091]. The second layer is the core layer [0094]. Thus, the film comprises a skin layer on each side of said core layer, wherein said skin layer on each side of the core 
In regard to claim 60, Mitchell discloses that the core layer has thickness from 15 to 50 microns and the skin layer has a thickness of less than 20 microns [0095].
In regard to claim 74, Mitchell discloses that the core layer comprises a propylene-ethylene elastomeric copolymer [0145].
Claims 39-42 are rejected under 35 U.S.C. 103 as being unpatentable over Mitchell et al. (US 2017/0174379, hereinafter “Mitchell”), as applied to claim 1 above, in view of Tuttle et al. (US 2006/0073318, hereinafter “Tuttle”). 
In regard to claim 39, Mitchell discloses a shrink film that has a core layer and skin layers. Mitchell is silent with regard to the film being opaque.
Tuttle discloses a multilayer film that comprises a core layer that includes a polyolefin blended with one or more opacifying agent [abstract]. The films are opaque [abstract].
Mitchell and Tuttle both disclose multilayer films with core layers and skin layer. Thus, it would be obvious to one of ordinary skill in the art at the time invention to utilize an opacifying agent as disclosed by Tuttle in the multilayer film of Mitchell motivated by the expectation of forming an opaque film for decorative appearance [Tuttle abstract].
In regard to claim 40, modified Mitchell discloses that the core layer can be voided [Tuttle abstract].
In regard to claims 41-42, modified Mitchell discloses that the core layer is voided and contains a whitening agent [Tuttle 0018].
Claims 54-56 and 61-62 are rejected under 35 U.S.C. 103 as being unpatentable over Mitchell et al. (US 2017/0174379, hereinafter “Mitchell”), as applied to claims 1 and 2 above, in view of Brew et al. (US 5,667,902, hereinafter “Brew”).
In regard to claim 54, Mitchell discloses a multilayer shrink film that comprises as a core layer as previously disclosed. 
Mitchell is silent with the core layer further including a hard resin.
Brew discloses a polymeric film that comprises a core layer with skin layers (col. 4 lines 60-64). The core layer comprises polypropylene with a resin modifier that is a low molecular weight hydrogenated hydrocarbon (col. 4 lines 20-24). The resin modifier is a hard resin. 
Mitchell and Brew both disclose a multilayer film that comprises a core layer of olefin and skin layers. Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to utilize the resin modifier of Brew in the core layer of Mitchell motivated by the expectation of forming a core layer that has improved mechanical properties, dimensional stability, and machinability (Brew col. 2 lines 1-5)
In regard to claim 55, modified Mitchell discloses that the olefin polymer is not a polybutene-1 copolymer [0133]. The core layer comprises polypropylene with a resin modifier that is a low molecular weight hydrogenated hydrocarbon (Brew col. 4 lines 20-24). The resin modifier is a hard resin.
In regard to claim 56, modified Mitchell discloses that the core layer comprises a polypropylene [0026]. The core layer comprises polypropylene with a resin modifier that is a low molecular weight hydrogenated hydrocarbon (Brew col. 4 lines 20-24). The resin modifier is a hard resin.
. 
Claim 75 is rejected under 35 U.S.C. 103 as being unpatentable over Mitchell et al. (US 2017/0174379, hereinafter “Mitchell”), as applied to claim 1 above, in view of Suzuki et al. (US 2006/0233984 A1).
Regarding claim 75, modified Mitchell discloses all of the claim limitations as set forth above.  Mitchell does not disclose that the olefin-based elastomer is a styrenic-based block copolymer.
Suzuki teaches about that styrenic-based block copolymers are equivalent an interchangeable with ethylene propylene copolymers as thermoplastic elastomers in heat shrinkable films (abstract; [0083]).
Mitchell and Suzuki are analogous art because they both teach about heat shrinkable films.  It would have ben obvious to one of ordinary skill in the art at the time the invention was made to use styrenic-based block copolymer as the olefin-based elastomer in the core layer of modified Mitchell because it is well-known to be equivalent and interchangeable as taught be Suzuki.  Doing so would amount to nothing more than using a known material in a known environment to accomplish an entirely expected result. 

Response to Arguments

Applicant's arguments filed 29 October 2021 have been fully considered but they are not persuasive.

While there is no specific example, Mitchell discloses that all of these polymers may be present in the core layer and therefore it is the examiner’s position that the disclosure of Mitchell encompasses an embodiment comprising all three.
However, “applicant must look to the whole reference for what it teaches. Applicant cannot merely rely on the examples and argue that the reference did not teach others.” In re Courtright, 377 F.2d 647, 153 USPQ 735,739 (CCPA 1967).
Applicant argues that Mitchell does not disclose the recited Z-axis strength.
As set forth above, while there is no specific disclosure of the film having a Z-axis strength greater than 93 g/in, given that Mitchel discloses a multilayer shrink film identical to the instantly claimed film, it is the examiner’s position that it will intrinsically have a Z-axis strength greater than 93 g/in.
Applicant argues that Examples 11-12 show unexpected results of high Z-axis strength, good optics and excellent processability.
However, it is noted that instant Examples 11-12 are not commensurate in scope with the instant claims because Examples 11-12 have a skin/core/skin structure with the skin layers being 6.5-8.5 µm thick and the core being 30-33 µm thick, the skin layers comprising a specific blend of COC copolymers and the core layer comprising 30-80% terpolymer, 10-40% polybutene-1 copolymer and 0-25% propylene ethylene elastomers, while the instant claims broadly recite a film having a core layer and at least one skin layer the core layer having a thickness greater than the skin layer, the skin layer .

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES C YAGER whose telephone number is (571)270-3880. The examiner can normally be reached 9-6 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on (571) 272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES C YAGER/           Primary Examiner, Art Unit 1782